PER CURIAM.
Defendant appeals from a judgment of conviction *335for the crime of attempted burglary not in a dwelling. The sole question on appeal is whether the evidence is sufficient to support the verdict and judgment.
Defendant was seen by the police at 3:30 a.m. on the roof of a tavern. To reach the roof it was necessary for defendant to climb up on the outside of the building. When he was apprehended defendant had in his possession a screwdriver, a knife and a pair of pliers. Two ventilators shafts entered directly from the roof to the interior of the tavern. It was possible for a man of small stature to enter the tavern through the shafts. Defendant was a small man. The ventilator shafts were covered by a tin cap held by small straps of tin about the thickness of a tin can. The pliers in defendant’s possession had. a metal cutting edge.
When he was asked at the time he was arrested why he was on the roof, defendant offered no explanation. Defendant refused to give his name to the police officer and had nothing in his possession to identify himself.
We hold that this evidence is sufficient to support the verdict and judgment.
Judgment affirmed.